DETAILED ACTION
Status of Claims
	Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection and objections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 states “a fluid connection”.  It is unclear if the fluid connection of claim 5 is the same or different fluid connection as claimed in claim 1. It is unclear if there are multiple fluid connections, a single fluid connection or some other scenario.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houman et al. (US 5,618,449) in view of Okase et al. (US 2001/0040098). 
Regarding claim 1, Houman discloses a compact portable electrical discharge machining apparatus (abstract) (= a modular electrochemical machining apparatus structured to be moved to a location within a facility where a component is installed and to perform an electrochemical machining operation on the component), comprising:

A water supply system (31) comprising a reservoir (32 = second support) including a circulation system inclusive of a pump (33), filter (34), and water supply line (36) (Col. 4 line 66- Col. 5 line 17) and the reservoir being structurally detached from the power supply (Figure 9) (= an electrolyte apparatus comprising an electrolyte processing module, the electrolyte processing module comprising a fluid circulation system structured to carry and circulate a quantity of electrolyte material and a second support, at least a portion of the fluid circulation system being situated on the second support, the second support being structurally detached from the first support); 
An EDM tool (10) comprising a motor (60) the tool comprising a foot (27, 28 = third support), the foot being structurally detached from the reservoir (32) and power supply (29) and being structured to be affixed to the workpiece (11), the motor (60) controlling the actuator tube (18 = movable portion) (Col. 4 lines 18-36, Col. 5 lines 19-50) (= a drive apparatus comprising an actuator module, the actuator module comprising an actuator and a third support, the third support being structurally detached from the first support and the second support and being structured to be affixed to at least one of the component and another structure of the facility that is situated in proximity to the component, the actuator comprising a movable portion that is movable with respect to the third support between a first position with respect to the component and a second position with respect to the component as a part of the electrochemical machining operation);

A tube (17) structured to connect together the power supply (29), the water supply system (31) and the EDM tool (10), wherein the tube comprises an electrical connection (i.e. connection to power supply line, 30), a fluid connection (i.e. connection to water supply system, 36) and a control connection (i.e. connection to the servo system) (see all Figures) (=  a single umbilical structured to connect together the power module, the electrolyte apparatus, and the drive apparatus, wherein the single umbilical comprises an electrical connection, a fluid connection, and a control connection; it is noted that the claimed “structured to connect” is not particularly limiting in structure and all parts of the device of Houman have at least some connection and that the claimed “connection” of electrical, fluid and control is not particularly limiting in structure and/or position.  The claimed “connection” merely requires some form of relationship or connection ability between multiple parts. The term “connection” does not require physical contact or direct contact.  The electrical, water supply and servo system are all connected with the tube (17).  The instant claim does not require contact or direct contact or a particular structure).  Regarding the claimed modular structure configured to be moved, Houman discloses the device as a portable machine and therefore is capable of being moved.  The first, second and third supports identified above are separate elements of the device (Figures 1, 9 and 11) and are different or separate things.  The supports are configured as portable and therefore are configured to be repositioned with respect to one another.  Regarding the claimed facility, the device of Houman is depicted within a garage-type setting (Figure 1 = facility).  The phrase “structure to be moved to a location within a facility where a component is installed” is the intended use of the claimed apparatus and does not further structurally limit the claimed apparatus.  Regarding the 
The device of Houman is portable or moveable as described above, however, the device of Houman does not disclose wherein the first support, second support and third support each comprise a plurality of casters. 
Okase discloses an electrochemical apparatus comprising multiple units (e.g. washing/drying unit, 103, plating unit, 104) comprising a moving mechanism such as casters to provide movement to the units [0040].  Okase teaches that the moving mechanism allows for the units to be attachable/detachable and movable to perform routine maintenance for example [0006].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising casters because Okase discloses an electrochemical device comprising casters positioned with individual units to provide mobility.  Since the device of Houman is portable and/or movable, it would have been obvious to provide the units (e.g. power supply, EDM tool, water supply) with casters for carrying out the movement easily with the use of casters.  Casters provide the ability to move units with ease compared to manually moving the units of modules without a rolling/moving mechanism.  
Regarding claim 2, Houman discloses an electrode (23) which is affixed with the tool (10) and movable with the actuator tube (18).  
Regarding claim 4, Houman discloses the apparatus comprising a contact (79 = first electrical connector). The claimed “electrical connection” is broad and does not particularly limit the connection to a single element. The electrical connection of claim 1 may be inclusive of the contact in addition to other electrical elements to form the electrical connection.   
Regarding claim 5, Houman discloses a pump and associated connections (= first fluid connector).  It is noted that the claimed “fluid connection” may include all wiring associated with connecting the power supply, tool and reservoir (Figure 15).  
Regarding claims 6 and 8, Houman discloses a water drain (37 = electrolyte collector).  
Regarding claim 7, Houman discloses wherein the motor (= actuator) is electrically connected with the contact (= electrical connection) (Figure 15).  It is noted that a ‘connection’ can have multiple components or elements to an entire connection.  
Regarding claims 10 and 11, the claim language is direct towards disconnectability between an electrical connection and either a drive apparatus and power supply and between a fluid connection and the electrolyte apparatus or drive apparatus.  Since the connections, either electrical or fluid are connections, they are intrinsically disconnectable.  The current claim language merely requires the connections to be capable of being disconnected.  Since there is no permanent connection present, the connections are capable of being disconnected.  Further since the connections are based on the flow of electricity of fluid, disconnection (e.g. discontinuing, shut off) the electricity or fluid would disconnect the elements.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houman et al. (US 5,618,449), in view of Okase et al. (US 2001/0040098) and in further view of Williams (US 3,444,070).
Considering claim 3, Houman in view of Okase disclose the claimed invention as applied to claims 2 and 4 above.  The claimed “plurality of electrochemical machining electrodes” is the mere duplication of parts which has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  The combination does not disclose wherein each electrode includes an integral actuator and are interchangeably affixable to the drive apparatus.  
In the same or similar field of electrolytic shaping, Williams discloses an electrolytic apparatus comprising electrodes that range in size with matching insulating bushings and are interchangeable (Col. 7 lines 49-51).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising wherein each electrode includes an integral actuator and are interchangeably affixable to the drive apparatus, as Williams teaches an electrolytic etching or removal apparatus comprising a plurality of electrodes that range in size that are interchangeable.  It would have been obvious to have a plurality of electrode sizes for altering the shape and/or size of the electrolytic removal process. Further, the mere duplication of an integral actuator would have been obvious to one of ordinary skill in the art.  Duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houman et al. (US 5,618,449), in view of Okase et al. (US 2001/0040098) and in further view of Asaoka (US 4,863,579). 
Considering claim 9, Houman in view of Okase disclose the claimed invention as applied to claim 1 above.  The combination does not disclose the claimed processor. 
In the same or similar field of electrolyte processing apparatus (title), Asaoka discloses a control device (218) comprising a motor drive control section (212), a processing condition control section (214), an electrolyte control section (216) and an input device (222) for inputting data concerning the workpiece (220) (Col. 11 lines 23-37, Figure 10).  Additionally, Asaoka discloses an apparatus comprising an electrode fixing or supporting device (204) to which an electrode (202) is fixed, a driving converter (208) for converting the rotational movement of an electrode driving section (206) into reciprocatory movement, and a power supply device (210). The control device of Asaoka connects the control sections through inputs/outputs.  The input device provides a user interface for the ability to input data regarding the material and surface area of the workpiece and also including data related to finish margin, grade of dimensional prevision, surface roughness, etc. (Col. 11 lines 60-66).  Asaoka includes the necessary electrical connections in order to connect the various control devices (Figure 10).  Asaoka discloses the device comprising a storage device (72) which is capable of storing data to control the apparatus and a CPU (282) capable of storing processes (Col. 15 lines 50-52).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a processor apparatus including input and output, storage, a user interface and electrical transceivers because Asaoka teaches a control device (218) comprising a motor drive control section (212), a processing .  

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered.  The previous grounds of rejection have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. Regarding the argument on pages 5-6 directed towards the claimed first support stating that Houman does not disclose a first support as claimed, the Examiner respectfully disagrees.  Houman discloses a power supply that is enclosed in a container or housing.  The container or housing of Houman reads on the claimed first support.  A ‘support’ is not particularly limiting in structure.  The power supply components within the housing or container read on the claimed power module comprising a power supply.  The housing or container supports the parts within the module.  
The remarks on pages 6-8 do not appear specifically identify claimed elements not taught within the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795